

 
PURCHASE AGREEMENT
 
among
 
 
REPUBLIC FIRST BANCORP, INC.,
 
 
REPUBLIC FIRST BANCORP CAPITAL TRUST IV
 
 
and
 
 
VERNON W. HILL, II,
 
THE HARRY D. MADONNA FAMILY TRUST,
 
STEVEN M. LEWIS,


JOHN P. SILVESTRI, and
 
THEODORE J. FLOCCO, JR.,




 
AS PURCHASERS
 
 
________________
 
 
Dated as of June 10, 2008
 
________________
 
 
 
 

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
$10,800,000 Convertible Trust Preferred Securities
 
THIS PURCHASE AGREEMENT (the “Agreement”), dated as of June 10, 2008 (the
“Closing Date”), is entered into among, Republic First Bancorp, Inc., a
Pennsylvania corporation (the “Company”), Republic First Bancorp Capital Trust
IV, a statutory trust organized under the Delaware Statutory Trust Act (the
“Delaware Act”), 12 Del. C. § 3801 et seq. (the “Trust,” and, together with the
Company, the “Offerors”), and the Purchasers as set forth in Schedule A (each, a
“Purchaser” and together, the “Purchasers”).
 
WITNESSETH:
 
WHEREAS, the Offerors propose that the Trust issue and sell an aggregate of
10,800 Convertible Capital Securities of the Trust (with a stated liquidation
amount of $1,000 per capital security) having the terms described in the
Declaration (defined below) (“Capital Securities”) to the Purchasers;
 
WHEREAS the Capital Securities will be convertible into common stock of the
Company, par value $0.01 per share (“Common Stock”), by the Purchasers (i) at
any time on or after the occurrence of the following events: (1) if, as of the
last day of any calendar quarter beginning with the quarter June 30, 2008, the
closing sale price of the Common Stock for at least 20 trading days in a period
of 30 consecutive trading days ending on the last trading day of such calendar
quarter is more than 110% of the conversion price in effect on the last day of
such calendar; (2) upon the occurrence of the following corporate events: (a) a
“change in control” of the Company, which will be deemed to have occurred at
such time as a report is filed on Schedule 13D or TO disclosing that any person
has become the beneficial owner of 50% or more of the voting power of the Common
Stock then outstanding, (b) any compulsory share exchange, (c) any consolidation
of the Company with, or merger of the Company into any other person, any merger
of another person into the Company (other than a merger which does not result in
a reclassification, conversion, exchange or cancellation of outstanding shares
of Common Stock), or (d) any sale, transfer or lease of all or substantially all
of the assets of the Company; (ii) at any time after June 30, 2009; and (iii) on
the business day immediately preceding the date of repayment of such Capital
Securities, whether at stated maturity or upon redemption;
 
WHEREAS the Company may redeem the Capital Securities, subject to conditions set
forth in the Indenture, prior to maturity, in whole or in part, on one or more
occasions (i) at any time on or after June 30, 2013 if the Closing Price (as
defined in the Indenture, which is defined below) of Common Stock for 20 Trading
Days (as defined in the Indenture) in a period of 30 consecutive Trading Days
ending on the Trading Day prior to the mailing of the notice of redemption
exceeds 120% of the then prevailing Conversion Price (as defined in the
Indenture); and (ii) at any time on or after June 30, 2018;
 
WHEREAS, the entire proceeds from the sale by the Trust of the Capital
Securities will be combined with the entire proceeds from the sale by the Trust
to the Company of 335 common securities (the “Common Securities”); and
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Capital Securities will be guaranteed by the Company to the extent
provided in the Guarantee Agreement, dated as of the Closing Date (the
“Guarantee Agreement”), between the Company, as guarantor, and Wilmington Trust
Company, as guarantee trustee (the “Guarantee Trustee”), with respect to
distributions and payments upon liquidation, redemption and otherwise; and
 
WHEREAS, the entire proceeds from the sale of the Capital Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase $11,135,000 aggregate principal amount of Convertible Junior
Subordinated Debt Securities due 2038 (the “Subordinated Debt Securities”)
issued by the Company.  The Capital Securities and the Common Securities will be
issued pursuant to the Amended and Restated Declaration of Trust, to be dated as
of the Closing Date (the “Declaration”), among the Company, as sponsor, the
Administrators named therein (the “Administrators”), Wilmington Trust Company,
as institutional trustee (the “Institutional Trustee”), Wilmington Trust
Company, as Delaware trustee (the “Delaware Trustee”), and the holders, from
time to time, of undivided beneficial interests in the assets of the Trust.  The
Subordinated Debt Securities will be issued pursuant to the Indenture, to be
dated as of the Closing Date (the “Indenture”), between the Company and
Wilmington Trust Company, as indenture trustee (the “Indenture Trustee”).  The
Indenture, the Guarantee Agreement, the Declaration, and this Agreement are
hereinafter referred to collectively as the “Operative Documents.”
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
subject to the terms and conditions herein set forth, the parties hereto agree
as follows:
 
SECTION 1. Representations and Warranties of the Offerors.
 
(a) The Trust and the Company, jointly and severally, represent and warrant to
each Purchaser of Capital Securities as of the date hereof and as of the Closing
Date, and agree with each Purchaser, as follows:
 
(i) Similar Offerings.  Within a period of six months before or after the date
hereof, the Offerors have not, directly or indirectly, solicited any offer to
buy or offered to sell, and will not, directly or indirectly, solicit any offer
to buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Capital Securities (including any securities of the same or a similar class as
the Capital Securities) in a manner that would require the Capital Securities to
be registered under the Securities Act of 1933, as amended (the “1933 Act”).
 
(ii) Incorporated Documents.  The documents of the Company filed with the
Securities and Exchange Commission (the “Commission”) in accordance with the
Securities Exchange Act of 1934, as amended (the “1934 Act”), from and including
the commencement of the fiscal year covered by the Company’s most recent Annual
Report on Form 10-K, at the time they were or hereafter are filed by the Company
with the Commission (collectively, the “1934 Act Reports”), complied and will
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission thereunder (the
 
 
3

--------------------------------------------------------------------------------

 
“1934 Act Regulations”), and, at the date of this Agreement and on the Closing
Date, do not and will not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and other than such instruments, agreements, contracts and
other documents as are filed as exhibits to the Company’s Annual Report on Form
10-K, Quarterly Reports on Form 10-Q or Current Reports on Form 8-K, there are
no instruments, agreements, contracts or documents of a character described in
Item 601 of Regulation S-K promulgated by the Commission to which the Company or
any of its subsidiaries is a party.
 
(iii) Independent Accountants.  The accountants of the Company who certified the
financial statements included in the 1934 Act Reports (the “Independent
Accountants”) are independent public accountants of the Company and its
subsidiaries within the meaning of the 1933 Act and the rules and regulations of
the Commission thereunder (the “1933 Act Regulations”).
 
(iv) Financial Statements and Information.  The consolidated historical
financial statements of the Company, together with the related schedules and
notes, included in the 1934 Act Reports present fairly, in all material
respects, the respective consolidated financial positions of the Company and its
consolidated subsidiaries at the respective dates indicated, and the
consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its consolidated subsidiaries for the respective
periods specified; said financial statements have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved, except as disclosed in the
notes to such financial statements; the supporting schedules, if any, included
in the 1934 Act Reports present fairly, in all material respects, the
information required to be stated therein; and any pro forma financial
statements and the related notes thereto included in the 1934 Act Reports
present fairly, in all material respects, the information shown therein, have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and have been properly compiled on the
bases described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.
 
(v) No Material Adverse Change.  Since March 31, 2008, there have not been (A)
any events, changes, or circumstances that have occurred or are occurring that,
singularly or in the aggregate, has had or would reasonably be expected to
result in a material adverse change in the condition, financial, regulatory or
otherwise, or in the business affairs, management, stockholders’ equity, results
of operations, or business prospects of the Trust or of the Company and its
subsidiaries, each of which is listed in Schedule B, considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”) or (B) any dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock other
than regular quarterly dividends on the Company’s common stock declared and paid
consistent with past practice.
 
(vi) Internal Accounting Controls.  The Company and its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with the management’s
general or specific
 
 
4

--------------------------------------------------------------------------------

 
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with the management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(vii) Disclosure Controls.  The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the 1934 Act); such disclosure controls and procedures (i) are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities,
particularly during the periods in which the 1934 Act Reports are being
prepared, (ii) have been evaluated for effectiveness as of the end of the annual
or quarterly period reported to the Commission and (iii) are effective to
perform the functions for which they were established; the Company’s auditors
and the Audit Committee of the Board of Directors have been advised of: (A) any
significant deficiencies in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize, and
report financial data and (B) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; any material weaknesses in internal controls have been identified for
the Company’s auditors; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
 
(viii) Regulatory Matters.  (a) Neither the Company nor any of its subsidiaries
is subject or is party to, or has received any written notice that any of them
may become subject or party to any investigation with respect to, any
corrective, suspension or cease-and-desist order, agreement, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
of, any Regulatory Agency (as defined below) that currently (i) restricts in any
material respect the conduct of their business, (ii) relates to their capital
adequacy or (iii) in any material manner relates to their management or business
(each, a “Regulatory Agreement”), nor has the Company or any of its subsidiaries
been advised in writing by any Regulatory Agency that it is considering issuing
or requesting any such Regulatory Agreement; there is no unresolved violation,
criticism or exception by any Regulatory Agency with respect to any report or
statement relating to any examinations of the Company or any of its subsidiaries
which would reasonably be expected to have a Material Adverse Effect.  As used
herein, the term “Regulatory Agency” means any federal or state agency charged
with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Company or any of its subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
(b)  Since January 1, 2005, the Company and its Significant Subsidiary has
timely filed all reports, registration statements, proxy statements and other
materials, together with any amendments required to be made with respect
thereto, that were required to be filed with (i) the Office of Thrift
Supervision, (ii) the Office of the Comptroller of the Currency, (iv) the
Federal Reserve Board, (iii) the Federal Deposit Insurance Corporation (the
“FDIC”) and (iv) any other federal, state or foreign Governmental Entity (all
such reports and statements are collectively referred to herein as the
“Reports”), and have paid all fees and assessments due and payable in connection
therewith. As of their respective dates, the Reports complied in all material
respects with all of the statutes and published rules and regulations enforced
or promulgated by the regulatory authority with which they were filed and with
respect to all other Reports, were complete and accurate in all material
respects as of their respective dates.  There are no facts existing as of the
date hereof peculiar to the Company or its Significant Subsidiary that the
Company has not disclosed in the Reports or to the Purchasers in writing that,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect.
 
(ix) No Undisclosed Liabilities.  Neither the Company nor any of its
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its subsidiaries giving rise to any such liability), except (i)
for liabilities set forth in the financial statements referred to in Section
1(a)(iv) above and (ii) normal fluctuations in the amount of the liabilities
referred to in clause (i) above occurring in the ordinary course of business of
the Company and all of its subsidiaries since the date of the most recent
balance sheet included in such financial statements.
 
(x) Good Standing of the Company.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
Commonwealth of Pennsylvania and has full power and authority under such laws to
own, lease and operate its properties and to conduct its business, to enter into
and perform its obligations under each of the Operative Documents to which it is
a party, and to issue the Subordinated Debt Securities; and the Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended.
 
(xi) Good Standing of the Subsidiaries.  The “significant subsidiary” (as
defined in Rule 1-02 of Regulation S-X) of the Company (the “Significant
Subsidiary”) has been duly organized and is validly existing as an entity in
good standing under the laws of the jurisdiction in which it is chartered and
has full power and authority under such laws to own, lease and operate its
properties and to conduct its current and contemplated business; and the deposit
accounts of Republic First Bank (the “Bank”) are insured up to the applicable
limits by the Deposit Insurance Fund of the FDIC to the fullest extent permitted
by law and the rules and regulations of the FDIC, and no proceeding for the
revocation or termination of such insurance is pending or, to the knowledge of
the Company, threatened.  The Company’s only Significant Subsidiary is the Bank.
 
 
6

--------------------------------------------------------------------------------

 
(xii) Foreign Qualifications.  Each of the Company and its Significant
Subsidiary is duly qualified as a foreign entity to transact business, and each
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to be so qualified would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect.
 
(xiii) Capital Stock Duly Authorized and Validly Issued.  All of the issued and
outstanding capital stock of the Company has been duly authorized and validly
issued and is fully paid and nonassessable; all of the issued and outstanding
capital stock of the Significant Subsidiary of the Company has been duly
authorized and validly issued, is fully paid and nonassessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equitable right; and
none of the issued and outstanding capital stock of the Company or its
Significant Subsidiary was issued in violation of any preemptive or similar
rights arising by operation of law, under the charter, by-laws or code of
regulations of the Company or its Significant Subsidiary or under any agreement
to which the Company or its Significant Subsidiary is a party.
 
(xiv) Capitalization.  (a) The authorized capital stock of the Company consists
of (A) 20,000,000 shares of Common Stock, of which as of the date of this
Agreement, 10,811,747 shares were issued and outstanding and (B) 10,000,000
shares of preferred stock, of which as of the date of this Agreement, no shares
were issued and outstanding.  As of March 31, 2008, the Company held 416,303
shares of Common Stock in its treasury.  As of March 31, 2008, there were
663,044 shares of Common Stock reserved for issuance in connection with employee
benefit, stock option and dividend reinvestment and stock purchase plans. All of
the issued and outstanding shares of the Company’s capital stock have been duly
and validly authorized and issued and are fully paid and nonassessable, and are
not subject to preemptive rights.  No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding.  Other than
as set forth herein or pursuant to this Agreement, (A) no equity securities or
Voting Debt of the Company are or may be required to be issued by reason of any
options, warrants, rights to subscribe to, calls or commitments of any character
whatsoever, (B) there are outstanding no securities or rights convertible into
or exchangeable for any equity securities or Voting Debt of the Company and (C)
there are no contracts, commitments, understandings or arrangements by which the
Company is bound to issue additional equity securities or Voting Debt or
options, warrants or rights to purchase or acquire any additional equity
securities or Voting Debt.
 
(b)  Except for any director qualifying shares, all of the issued and
outstanding shares of capital stock or other equity ownership interests of each
Subsidiary of the Company are owned by the Company, directly or indirectly, free
and clear of any material liens, pledges, charges and security interests and
similar encumbrances, and all of such shares or equity ownership interests have
been duly and validly authorized and issued and are fully paid and
nonassessable, and are not subject to preemptive rights. No Subsidiary of the
Company has or is bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any shares of capital stock or any other
 
 
7

--------------------------------------------------------------------------------

 
equity security of such Subsidiary or any securities representing the right to
purchase or otherwise receive any shares of capital stock or any other equity
security of such Subsidiary.
 
(xv) Good Standing of the Trust.  The Trust has been duly created and is validly
existing in good standing as a statutory trust under the Delaware Act with the
power and authority to own property and to conduct its business as provided in
the Declaration, to enter into and perform its obligations under the Operative
Documents to which it is a party, and to issue the Capital Securities and the
Common Securities; the Trust is not a party to or otherwise bound by any
agreement other than the Operative Documents to which it is a party; and the
Trust is, and will be, under current law, classified for United States federal
income tax purposes as a grantor trust and not as an association taxable as a
corporation.
 
(xvi) Authorization of Common Securities.  On the Closing Date, the Common
Securities will have been duly authorized for issuance by the Trust pursuant to
the Declaration and, when duly issued and executed in accordance with the
Declaration and delivered by the Trust to the Company against payment therefor
in accordance with the subscription agreement therefor, will be validly issued
and fully paid and nonassessable undivided common beneficial ownership interests
in the assets of the Trust; the issuance of the Common Securities is not subject
to preemptive or other similar rights; and on the Closing Date, all of the
issued and outstanding Common Securities of the Trust will be owned directly by
the Company, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equitable right.
 
(xvii) Authorization of Capital Securities.  On the Closing Date, the Capital
Securities will have been duly authorized for issuance by the Trust pursuant to
the Declaration and, when duly issued, executed and authenticated in accordance
with the Declaration and delivered by the Trust against payment therefor as
provided herein and will be validly issued and fully paid and nonassessable
undivided preferred beneficial ownership interests in the assets of the Trust;
the issuance of the Capital Securities will not be subject to preemptive or
other similar rights; and the Capital Securities will be in the form
contemplated by, and entitled to the benefits of, the Declaration.
 
(xviii) Authorization of Common Stock.  On the Closing Date, the Common Stock
into which the Capital Securities or Debt Securities are convertible pursuant to
the Declaration and the Indenture will have been duly authorized for issuance by
the Company and, upon conversion, all such stock will be validly issued and
fully paid and nonassessable and will have the same relative rights as, and will
be identical in all respects with, every other share of Common Stock.
 
(xix) Authorization of this Agreement.  This Agreement has been duly authorized,
executed and delivered by each of the Offerors and assuming due authorization,
execution and delivery by the Purchasers, will constitute a valid, legal and
binding agreement of each of the Offerors, enforceable against each of the
Offerors in accordance with its terms, except to the extent that enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally and (b) general principles of equity (regardless
of
 
 
8

--------------------------------------------------------------------------------

 
whether enforceability is considered in a proceeding at law or in equity)
(collectively, the “Enforceability Exceptions”).
 
(xx) Authorization of Declaration.  The Declaration has been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by the Company and the Administrators, and assuming due authorization, execution
and delivery of the Declaration by the Institutional Trustee and the Delaware
Trustee, the Declaration will constitute a valid, legal and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except to the extent that enforceability may be limited by the Enforceability
Exceptions.
 
(xxi) Authorization of Guarantee Agreement.  The Guarantee Agreement has been
duly authorized by the Company and, on the Closing Date, will have been duly
executed and delivered by the Company, and assuming due authorization, execution
and delivery of the Guarantee Agreement by the Guarantee Trustee, the Guarantee
Agreement will constitute a valid, legal and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by the Enforceability Exceptions.
 
(xxii) Authorization of Indenture.  The Indenture has been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by the Company, and assuming due authorization, execution and delivery of the
Indenture by the Indenture Trustee, the Indenture will constitute a valid, legal
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except to the extent that enforceability may be
limited by the Enforceability Exceptions.
 
(xxiii) Authorization of Subordinated Debt Securities.  The Subordinated Debt
Securities have been duly authorized by the Company; on the Closing Date, the
Subordinated Debt Securities will have been duly executed by the Company and,
when authenticated in the manner provided for in the Indenture and delivered by
the Company to the Trust against payment therefor as contemplated in the
subscription agreement therefor, will constitute valid, legal and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except to the extent that enforceability may be limited by the
Enforceability Exceptions; the Subordinated Debt Securities will be in the form
contemplated by, and entitled to the benefits of, the Indenture; the
Subordinated Debt Securities constitute indebtedness of the Company for United
States federal income tax purposes and the Company has no present intention to
exercise its option to defer payments of interest on the Subordinated Debt
Securities as provided in the Indenture.
 
(xxiv) Authorization of Administrators.  Each of the Administrators of the Trust
is an officer or employee of the Company or one of its subsidiaries and has been
duly authorized by the Company to execute and deliver the Declaration.
 
(xxv) Not an Investment Company.  Neither the Trust nor the Company is, and
immediately following consummation of the transactions contemplated hereby and
the application of the net proceeds therefrom neither the Trust nor the Company
will be, an “investment company” or an entity “controlled” by an “investment
company”, in each case
 
 
9

--------------------------------------------------------------------------------

 
within the meaning of Section 3(a) of the Investment Company Act of 1940, as
amended (the “1940 Act”), without regard to Section 3(c) of the 1940 Act.
 
(xxvi) Absence of Defaults and Conflicts.  The Trust is not in violation of the
trust certificate of the Trust filed with the State of Delaware (the “Trust
Certificate”) or the Declaration, and neither the Company nor its Significant
Subsidiary is in violation of its charter, by-laws or code of regulations; none
of the Trust, the Company or any subsidiary of the Company is in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which it is a party
or by which it or any of them may be bound or to which any of its properties or
assets is subject (collectively, “Agreements and Instruments”), except for such
defaults under Agreements and Instruments that would not reasonably be expected
to have a Material Adverse Effect; and the execution, delivery and performance
of the Operative Documents by the Trust or the Company, as the case may be, the
issuance, sale and delivery of the Capital Securities and the Subordinated Debt
Securities, the consummation of the transactions contemplated by the Operative
Documents, and compliance by the Trust and the Company with the terms of the
Operative Documents to which they are a party have been duly authorized by all
necessary corporate action on the part of the Company and, on the Closing Date,
will have been duly authorized by all necessary action on the part of the Trust
and do not and will not, whether with or without the giving of notice or passage
of time or both, violate, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any, security interest, mortgage, pledge, lien, charge,
encumbrance, claim or equitable right upon any properties or assets of the Trust
or the Company or its Significant Subsidiary pursuant to any of the Agreements
and Instruments, nor will such action result in any violation of the provisions
of the charter, by-laws or code of regulations of the Company or its Significant
Subsidiary or the Declaration or the Trust Certificate, or violation by the
Company or any of its Significant Subsidiaries or bank subsidiaries of any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, government authority, agency (including, without limitation,
each applicable Regulatory Agency) or instrumentality or court, domestic or
foreign, having jurisdiction over the Trust or the Company or any of its
Significant Subsidiaries or bank subsidiaries or their respective properties or
assets (collectively, “Governmental Entities”).  As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Trust or the Company or its
Significant Subsidiary prior to its scheduled maturity.
 
(xxvii) ERISA.  (a) All “employee benefit plans”, as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
are subject to Title I of ERISA and are currently maintained or maintained since
January 1, 2003, by either the Company or any companies which, with the Company,
would be deemed to be a single employer under Section 414(b), (c), (m) or (o) of
the Code (collectively, the “Company Group”) for the benefit of the Company
Group employees, are collectively, for purposes of this Agreement, referred to
herein as the “Company Plans.”  All Company Plans that constitute employee
“pension plans” as defined in Section 3(2) of ERISA that are subject to Title IV
of ERISA are referred to herein as the “Company Pension Plans.”  Except as would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect, to the knowledge
 
 
10

--------------------------------------------------------------------------------

 
of the Company, no non-exempt “prohibited transaction” (as such term is used in
Section 406 of ERISA or Section 4975 of the Code), has heretofore occurred with
respect to any Company Plan or any Company Pension Plan and, to the knowledge of
the Company, no such non-exempt prohibited transaction with respect to any
Company Plan or Company Pension Plan shall occur as a result of the execution
and delivery of this Agreement and the consummation of the transactions
contemplated herein.
 
(b)  Except as would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect, the consummation of the transactions
contemplated hereby will not result in an increase in the amount of, or
acceleration in the timing of payment of vesting of, any compensation payable or
awarded by the Company or its Significant Subsidiary to any of its or their
employees under any employment agreements, plans or programs of the Company or
its Significant Subsidiary.
 
(xxviii) Intellectual Property.  (a) the Company and its Significant Subsidiary
owns, or is licensed to use (in each case, free and clear of any claims, liens
or encumbrances), all Intellectual Property (as defined below) used in or
necessary for the conduct of its business as currently conducted; (b) the use of
any Intellectual Property by the Company and its Significant Subsidiary does
not, to the knowledge of the Company, infringe on or otherwise violate the
rights of any person and is in accordance with any applicable license pursuant
to which the Company or its Significant Subsidiary acquired the right to use any
Intellectual Property; (c) no person is challenging, infringing on or otherwise
violating any right of the Company or any of its Significant Subsidiary with
respect to any material Intellectual Property owned by or licensed to the
Company or its Significant Subsidiary; (d) to the knowledge of the Company,
neither the Company nor its Significant Subsidiary has received any notice of
any pending claim with respect to any Intellectual Property used by the Company
or its Significant Subsidiary; and (e) to the knowledge of the Company, no
Intellectual Property owned or licensed by the Company or its Significant
Subsidiary is being used or enforced in a manner that would be expected to
result in the abandonment, cancellation or unenforceability of such Intellectual
Property.  In this Section 1(xxviii), “Intellectual Property” shall mean
trademarks, service marks, brand names, certification marks, trade dress and
other indications of origin, the goodwill associated with the foregoing and
registrations in any jurisdiction of, and applications in any jurisdiction to
register, the foregoing, including any extension, modification or renewal of any
such registration or application; inventions, discoveries and ideas, whether
patentable or not, in any jurisdiction; patents, applications for patents
(including divisions, continuations, continuations in part and renewal
applications), and any renewals, extensions or reissues thereof, in any
jurisdiction; nonpublic information, trade secrets and confidential information
and rights in any jurisdiction to limit the use or disclosure thereof by any
person; writings and other works, whether copyrightable or not, in any
jurisdiction; and registrations or applications for registration of copyrights
in any jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.
 
(xxix) Environmental Liability.  Except as has not had and would not reasonably
be expected to have, singularly or in the aggregate, a Material Adverse
Effect:  (a) there are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action or notices with respect to any environmental,
health or safety matters or any private or governmental environmental, health or
safety investigations or remediation activities of any
 
 
11

--------------------------------------------------------------------------------

 
nature seeking to impose, or that are reasonably likely to result in, any
liability or obligation of the Company or its Significant Subsidiary arising
under common law or under any local, state or federal environmental, health or
safety statute, regulation or ordinance, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
pending or threatened against the Company or its Significant Subsidiary; (b) to
the knowledge of the Company, there is no reasonable basis for, or circumstances
that are reasonably likely to give rise to, any such proceeding, claim, action,
investigation or remediation by any Governmental Entity or any third party that
would give rise to any liability or obligation on the part of the Company or its
Significant Subsidiary; and (d) neither the Company nor its Significant
Subsidiary is subject to any agreement, order, judgment, decree, letter or
memorandum by or with any Governmental Entity or third party imposing any
liability or obligation with respect to any of the foregoing.
 
(xxx) Taxes and Tax Returns.  Except as has not had and would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect: (a)
each of the Company and its subsidiaries has duly and timely filed (including
all applicable extensions) all reports, returns or other information (including
any amendments) required to be supplied to a governmental entity with respect to
taxes including, where permitted or required, combined or consolidated returns
for any group of entities that includes the Company or its subsidiaries (“Tax
Returns”) required to be filed by it on or prior to the date hereof (all such
returns being accurate and complete in all respects), has paid all taxes shown
thereon as arising and has duly paid or made provision for the payment of all
taxes that have been incurred or are due or claimed to be due from it by
federal, state, foreign or local taxing authorities other than taxes that are
not yet delinquent or are being contested in good faith, have not been finally
determined and have been adequately reserved against; (b) the federal, state and
local income Tax Returns of the Company and its subsidiaries have been examined
by the Internal Revenue Service (the “IRS”) and any applicable state and local
tax authorities for all years to and including 2002 and any liability with
respect thereto has been satisfied or any liability with respect to deficiencies
asserted as a result of such examination is covered by reserves that are
adequate under GAAP; (c) there are no disputes pending, or claims asserted, for
taxes or assessments upon the Company or its subsidiaries for which the Company
does not have reserves that are adequate under GAAP; (d) neither the Company nor
its subsidiaries are (A) a party to or is bound by any tax sharing, allocation
or indemnification agreement or arrangement (other than such an agreement or
arrangement exclusively between or among the Company and its subsidiaries) or
(B) has any liability for the taxes of any Person (other than the Company or any
of its subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign law); (e) within the past two years,
neither the Company nor its subsidiaries have been a “distributing corporation”
or a “controlled corporation” in a distribution intended to qualify under
Section 355(a) of the Code; (f) neither the Company nor its subsidiaries are
required to include in income any adjustment pursuant to Section 481(a) of the
Code, no such adjustment has been proposed by the IRS and no pending request for
permission to change any accounting method has been submitted by the Company or
its subsidiaries; and (g) neither the Company nor its subsidiaries has
participated in a “transaction” within the meaning of Treasury Regulation
section 1.601 1-4(b).
 
(xxxi) Absence of Labor Dispute.  No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the executive
officers of
 
 
12

--------------------------------------------------------------------------------

 
the Company, is imminent, which would reasonably be expected to result in a
Material Adverse Effect.
 
(xxxii) Absence of Proceedings.  There is no action, suit, proceeding, inquiry
or investigation before or brought by any Governmental Entity, now pending, or,
to the knowledge of the Trust or the Company, threatened, against or affecting
the Trust or the Company or any of its subsidiaries, which would reasonably be
expected to have a Material Adverse Effect or materially and adversely affect
the consummation of the transactions contemplated by the Operative Documents or
the performance by the Trust or the Company of its obligations hereunder or
thereunder; and the aggregate of all pending legal or governmental proceedings
to which the Trust or the Company or any of its subsidiaries is a party or of
which any of their respective properties or assets is the subject, including
ordinary routine litigation incidental to the business, would not reasonably be
expected to have a Material Adverse Effect.
 
(xxxiii) Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity, other than those that have been made or obtained, is
necessary or required for the authorization, execution, delivery or performance
by the Trust or the Company of their respective obligations under the Operative
Documents, the Subordinated Debt Securities or the Capital Securities, as
applicable, or the consummation by the Trust or the Company of the transactions
contemplated by the Operative Documents.
 
(xxxiv) Possession of Licenses and Permits.  Each of the Trust, the Company and
the subsidiaries of the Company possesses such permits, orders, certificates,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate Governmental Entities
necessary to conduct the business now operated by it that is material to the
Trust or the Company and its subsidiaries considered as one enterprise; each of
the Trust, the Company and the subsidiaries of the Company is in compliance with
the terms and conditions of all of its Governmental Licenses, except where the
failure so to comply, would not reasonably be expected to have, singularly or in
the aggregate, a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except when the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect, would not reasonably be expected to have a Material Adverse
Effect; and none of the Trust, the Company or any subsidiary of the Company has
received notice of any proceeding, and to the knowledge of the Trust, the
Company or any subsidiary of the Company, there has been no threatened
proceeding, relating to the revocation, termination, suspension or modification
of any such Governmental Licenses which would reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect.
 
(xxxv) Title to Property.  Each of the Trust, the Company and the subsidiaries
of the Company has good and marketable title to all of its respective real and
personal properties, in each case free and clear of all liens, encumbrances and
defects, except such as, in the reasonable judgment of the Trust or the Company,
singularly or in the aggregate, are not expected to result in a Material Adverse
Effect; and all of the leases and subleases under which the Trust, the Company
or any subsidiary of the Company holds properties are in full force and effect,
except when the failure of such leases and subleases to be in full force and
effect, would not reasonably be expected to have, singularly or in the
aggregate, a Material
 
 
13

--------------------------------------------------------------------------------

 
Adverse Effect, and none of the Trust, the Company or any subsidiary of the
Company has any notice of any claim of any sort that has been asserted by anyone
adverse to the rights of the Trust, the Company or any subsidiary of the Company
under any of the leases or subleases under which the Trust, the Company or any
subsidiary of the Company holds properties, or affecting or questioning the
rights of such entity to the continued possession of the leased or subleased
premises under any such lease or sublease, except when such claim would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect.
 
(xxxvi) Stabilization.  The Company has not taken and will not take, directly or
indirectly, any action designed to, or that might be reasonably expected to,
cause or result in stabilization or manipulation of the price of the Capital
Securities.
 
(xxxvii) No General Solicitation.  Neither the Trust or the Company nor any of
their Affiliates (as defined in Rule 501(b) under the 1933 Act) or any person
acting on its or any of their behalf has engaged or will engage, in connection
with the offering of the Capital Securities, in any form of general solicitation
or general advertising within the meaning of Rule 502(c) under the 1933 Act.
 
(xxxviii) No Registration.  (a) Subject to compliance by the Purchasers with the
relevant provisions of Section 6 hereof, it is not necessary in connection with
the offer, sale and delivery of the Capital Securities by the Trust in the
manner contemplated by this Agreement to register the Capital Securities, the
guarantee as described in the Guarantee Agreement or the Subordinated Debt
Securities under the 1933 Act or to qualify the Declaration, the Guarantee
Agreement or the Indenture under the Trust Indenture Act of 1939, as amended.
 
(b) Any certificate signed by any Trustee of the Trust or any duly authorized
officer of the Company or any of its subsidiaries and delivered to the
Purchasers or to counsel for the Purchasers shall be deemed a representation and
warranty by the Trust or the Company, as the case may be, to the Purchasers as
to the matters covered thereby.
 
SECTION 2. Representations and Warranties of the Purchasers
 
(a) Each Purchaser understands and acknowledges that (i) none of the Capital
Securities, the Debentures, the Guarantee or the Common Stock (the “Offeror
Securities”) have been or will be registered under the Securities Act, or any
other applicable securities laws, (ii) the Offeror Securities are being offered
for sale by the Offerors in transactions not requiring registration under the
Securities Act, and (iii) the Offeror Securities may not be offered, sold,
pledged or otherwise transferred by the Purchasers except in compliance with the
registration requirements of the Securities Act, or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.
 
(b) Each Purchaser represents and warrants that it is an “accredited investor”
as such term is defined in Regulation D promulgated under the 1933 Act, has the
ability to bear the risks of an investment in the Company for an indefinite
period and is suitable to be an investor in a private offering.
 
(c) Each Purchaser represents and warrants that it is purchasing the Capital
Securities and, if converted, Common Stock for its own account, for investment
and not with a
 
 
14

--------------------------------------------------------------------------------

 
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or other applicable securities laws, subject to
any requirement of law that the disposition of its property be at all times
within its control and subject to its ability to resell such Capital Securities
and, upon conversion, Common Stock pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and the Purchasers agree, severally and not
jointly, to the legends and transfer restrictions applicable to the Capital
Securities and Common Stock contained in the Declaration.
 
(d) Each Purchaser has had the opportunity to ask questions of, and receive
answers and request additional information from, the Offerors and is aware that
it may be required to bear the economic risk of an investment in the Capital
Securities and, if converted, Common Stock.
 
(e) Each Purchaser has full power and legal capacity to execute, deliver and
perform this Agreement, to make the representations and warranties specified
herein, and to consummate the transactions contemplated herein and it has full
right and power to purchase the Capital Securities.
 
(f) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any governmental body, agency or court
having jurisdiction over any Purchaser, other than those that have been made or
obtained, is necessary or required for the performance by each Purchaser of its
obligations under this Agreement or to consummate the transactions contemplated
herein.
 
(g) Each Purchaser represents and warrants that the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not (i) violate any law or order by which such
Purchaser is bound or (ii) result in a violation or breach of, or constitute a
default under any agreement, instrument or contract to which such Purchaser is a
party.
 
(h) This Agreement has been duly executed and delivered by each Purchaser.
 
(i) Each Purchaser represents and warrants that it is not a beneficial owner
(within the meaning of Section 13(d) of the 1934 Act) of any Common Stock.
 
(j) Each Purchaser understands and acknowledges that the Offerors will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that if any of the foregoing
acknowledgments, representations, warranties or agreements cease to be accurate,
it shall promptly notify the Offerors.
 
(k) Each Purchaser agrees that it will keep confidential and will not disclose
or divulge any confidential, proprietary or secret information that it may
obtain from financial statements or other material submitted by the Company to
such Purchaser pursuant to this Agreement.  Notwithstanding the foregoing, a
Purchaser may disclose such information (i) as has become generally available to
the public, (ii) as may be required in any report, statement or testimony
submitted to any municipal, state or federal regulatory body having jurisdiction
over such Purchaser, (iii) as may be required in response to any summons or
subpoena or in connection with any litigation (provided such Purchaser makes
reasonable efforts to enable the
 
 
15

--------------------------------------------------------------------------------

 
Company to seek a protective order), (iv) in order to comply with any law,
order, regulation or ruling applicable to such Purchaser or (v) on a
confidential basis to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with its investment in the Company.
 
(l) Each Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.
 
SECTION 3. Sale and Delivery to Purchasers; Closing.
 
(a) Subject to all of the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, at the
Closing provided for in Section 3(b) hereof, the Trust hereby agrees to issue
and sell the Capital Securities to each of the Purchasers and, subject to the
terms and conditions specified in this Agreement, each of the Purchasers agrees,
severally and not jointly, to purchase from the Trust, in consideration of the
aggregate purchase price, the number of Capital Securities set forth opposite
the name of such Purchaser in Schedule A hereto.
 
(b) The Capital Securities shall be issued in definitive form and registered in
the name(s) and denomination(s) specified by the Purchasers.  Subject to all of
the terms and conditions of this Agreement, delivery of the certificates
representing the Capital Securities shall be made by the Trust to or on behalf
of the Purchasers at the offices of Thacher Proffitt & Wood llp in The City of
New York (the "Closing"), and payment of the purchase price for the Capital
Securities shall be made by the Purchasers to the Trust by wire transfer of
immediately available funds to a bank designated by the Company contemporaneous
with closing on the Closing Date.
 
(c) At the Closing: (A) the Company will deliver to each Purchaser certificates
for the Capital Securities registered in the name of such Purchaser; (B) each
Purchaser, in full payment for the Capital Securities, will deliver to the
Company immediately available funds, by wire transfer to such account as the
Company shall specify, in the amount of the purchase price to be paid hereunder
pursuant to subsection (a) above; and (iii) each party shall take or cause to
happen such other actions, and shall execute and deliver such other instruments
or documents, as shall be required under Section 6.
 
SECTION 4. Notice of Material Events.  The Offerors covenant with
the  Purchasers, severally and not jointly, that, prior to the Closing Date, the
Offerors will immediately notify the Purchasers, and confirm such notice in
writing, of any event or development that would reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5. Payment of Expenses.  Whether or not this Agreement is terminated or
the sale of the Capital Securities is consummated, the Company, as borrower
under the Subordinated Debt Securities, will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) expenses
related to the preparation, issuance and delivery of the certificates for the
Capital Securities and Subordinated Debt Securities, (ii) the fees and
disbursements of the Company’s counsel, accountants and other advisors, (iii)
the fees and disbursements of the Purchasers’ counsel, (iv) the fees and
disbursements of the Guarantee
 
 
16

--------------------------------------------------------------------------------

 
Trustee’s, Institutional Trustee’s and Delaware Trustee’s counsel and (v) the
fees and disbursements of any registrar for the Capital Securities.
 
SECTION 6. Conditions of Purchasers’ Obligations.  The obligations of the
Purchasers on the Closing Date are subject to the accuracy of the
representations and warranties of the Offerors contained in Section 1 hereof or
in certificates of any Administrator of the Trust or any officer of the Company
or any of its subsidiaries delivered pursuant to the provisions hereof, to the
performance by the Offerors of their obligations hereunder, and to the following
further conditions:
 
(a) Opinion of Counsel for the Offerors.  On the Closing Date, the Purchasers
shall have received the favorable opinion, dated as of the Closing Date, of
Thacher Proffitt & Wood llp, special counsel for the Offerors, in substantially
the form set out in Annex A hereto, in form and substance reasonably
satisfactory to counsel for the Purchasers.  Such counsel may state that,
insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon the opinion of Stevens & Lee P.C., certificates of
Administrators of the Trust, officers of the Company or any of its subsidiaries
and public officials.
 
(b) Opinion of Special Delaware Counsel for the Trust.  On the Closing Date, the
Purchasers shall have received the favorable opinion, dated as of the Closing
Date, of Stevens & Lee P.C., special Delaware counsel for the Trust, in
substantially the form set out in Annex B hereto, in form and substance
reasonably satisfactory to counsel for the Purchasers.
 
(c) Opinion of Special Tax Counsel for the Offerors.  On the Closing Date, the
Purchasers shall have received an opinion, dated as of the Closing Date, of
Thacher Proffitt & Wood llp, special tax counsel for the Offerors, that (i) the
Trust will be classified for United States federal income tax purposes as a
grantor trust and not as an association taxable as a corporation and (ii) the
Subordinated Debt Securities will constitute indebtedness of the Company for
United States federal income tax purposes, in substantially the form set out in
Annex C hereto.  Such opinion may be conditioned on, among other things, the
initial and continuing accuracy of the facts, financial and other information,
covenants and representations set forth in certificates of officers of the
Company and other documents deemed necessary for such opinion.
 
(d) Opinion of Counsel to the Guarantee Trustee, the Institutional Trustee, the
Delaware Trustee and the Indenture Trustee.  On the Closing Date, the Purchasers
shall have received the favorable opinion, dated as of the Closing Date, of
Stevens & Lee P.C., counsel for the Guarantee Trustee, the Institutional
Trustee, the Delaware Trustee and the Indenture Trustee, in substantially the
form set out in Annex D hereto, in form and substance reasonably satisfactory to
counsel for the Purchasers.
 
(e) Certificates.  On the Closing Date, there shall not have been, since the
date hereof or since the respective dates as of which information is given in
the 1934 Act Reports, any Material Adverse Effect, and the Purchasers shall have
received a certificate of the Chairman, the Chief Executive Officer, the
President, any Executive Vice President or any Vice President of the Company and
of the Chief Financial Officer or Chief Accounting Officer of the Company and a
certificate of an Administrator of the Trust, dated as of the Closing Date, to
the effect that
 
 
17

--------------------------------------------------------------------------------

 
(i) there has been no such Material Adverse Effect, (ii) the representations and
warranties in Section 1 hereof were true and correct when made and are true and
correct with the same force and effect as though expressly made on and as of the
Closing Date, and (iii) the Offerors have complied with all agreements and
satisfied all conditions on their part to be performed or satisfied on or prior
to the Closing Date.
 
(f) Maintenance of Ratings.  From the date of this Agreement through the Closing
Date, there shall not have occurred a downgrading in or withdrawal of the rating
assigned to any debt securities or preferred stock of the Company or its
Significant Subsidiary by any “nationally recognized statistical rating
organization,” as that term is defined by the Commission for the purposes of
Rule 436(g)(2) under the 1933 Act, and no such organization shall have publicly
announced that it has under surveillance or review its rating of any debt
securities or preferred stock of the Company or its Significant Subsidiary.
 
(g) Additional Documents.  On the Closing Date, the Purchasers shall have been
furnished such documents and opinions as they may reasonably request in
connection with the issue and sale of the Capital Securities; and all
proceedings taken by the Offerors in connection with the issuance, and sale of
the Capital Securities shall be satisfactory in form and substance to the
Purchaser.
 
(h) Termination of Agreement.  If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Purchasers by notice to the Offerors at any time on or
prior to the Closing Date.  In addition, such termination shall be subject to
Section 5 hereof.
 
SECTION 7. Offers and Sales of the Capital Securities.
 
(a) Offer and Sale Procedures.  The Purchasers and the Offerors hereby establish
and agree to observe the following provisions with respect to the offer, issue
and sale of the Capital Securities:
 
(i) Offers and Sales only to the Purchasers.  Offers and sales of the Capital
Securities will be made only to the Purchasers in a transaction not requiring
registration under the 1933 Act.
 
(ii) No General Solicitation.  No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) has been or will be used
in connection with the offering of the Capital Securities.
 
(iii) Purchaser Notification.  The Purchasers acknowledge that the Capital
Securities (A) have not been and will not be registered under the 1933 Act, (B)
are being sold without registration under the 1933 Act in accordance with an
exemption from the registration requirements of the 1933 Act and (C) may not be
offered, sold or otherwise transferred except in accordance with the legend set
forth in Annex E hereto.
 
(b) Covenants of the Offerors.  Each of the Offerors, jointly and severally,
covenant with the Purchasers as follows:
 
 
18

--------------------------------------------------------------------------------

 
(i) Due Diligence.  In connection with the sale of the Capital Securities, the
Offerors agree that the Purchasers shall have the right to make reasonable
inquiries into the business of the Trust, the Company and the subsidiaries of
the Company.  The Offerors also agree to provide answers to each Purchaser, if
requested, concerning the Trust, the Company and the subsidiaries of the Company
(to the extent that such information is available or can be acquired and made
available without unreasonable effort or expense and to the extent the provision
thereof is not prohibited by applicable law) and the terms and conditions of the
offering of the Capital Securities and the Subordinated Debt Securities.
 
(ii) Integration.  The Offerors agree that they will not, and will cause their
Affiliates not to, make any offer or sale of securities of the Offerors of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the 1933 Act, such offer or sale would render invalid the exemption from
the registration requirements of the 1933 Act provided by Section 4(2) thereof
or by Rule 144A or otherwise.
 
(iii) Nasdaq Listing.  The Company will use its commercially reasonable efforts
to obtain approval for listing of the shares of the Common Stock underlying the
Capital Securities on the NASDAQ Stock Market or such other exchange within
three months following the Closing Date and will use its commercially reasonable
efforts to maintain such listing.
 
(iv) Financial Statements.   For so long as the Purchasers beneficially own
Capital Securities convertible into shares of Common Stock, or shares of Common
Stock issued upon the conversion of the Capital Securities, or any combination
of the foregoing, in any case representing at least 4.9 percent of the Common
Stock then outstanding, the Offerors shall deliver the reports required to be
delivered to Securityholders (as defined in the Indenture) pursuant to the terms
of, and in the manner described in, Section 4.03 of the Indenture.
 
SECTION 8. Representations, Warranties and Agreements to Survive Delivery.  All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or Trustees of the Trust submitted
pursuant hereto shall remain operative and in full force and effect, and shall
survive delivery of the Capital Securities by the Trust.
 
SECTION 9. Termination of Agreement.
 
(a) Termination; General.  The Purchasers may terminate this Agreement, by
notice to the Offerors, at any time on or prior to the Closing Date if, since
the time of execution of this Agreement or, in the case of (i), since the
respective dates as of which information is given in the 1934 Act Reports, (i)
there has occurred any Material Adverse Effect, or (ii) there has occurred any
material adverse change in the financial markets in the United States, any
outbreak of hostilities or escalation thereof or any other calamity or crisis,
or any change or development involving political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Purchasers, impracticable to purchase the Capital Securities, or
(iii) trading in any securities of the Company has been suspended or limited by
the Commission or any national stock exchange or market on or in which such
securities are traded or quoted, or if trading generally on the American Stock
Exchange, the New York Stock
 
 
19

--------------------------------------------------------------------------------

 
Exchange or the Nasdaq National Market has been suspended or limited, or minimum
or maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers or any other
governmental authority, or (iv) a banking moratorium has been declared by United
States federal, Delaware or New York authorities.
 
(b) Liabilities.  If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 and Section 5 hereof, and provided further that Sections
1, 7 and 8 hereof shall survive such termination and remain in full force and
effect.
 
SECTION 10. Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication.  Notices to the Offerors shall be
directed to Republic First Bancorp, Inc., 50 South 16th Street, Philadelphia,
Pennsylvania 19102, Attention: Paul Frenkiel, with a copy to Thacher Proffitt &
Wood llp, Two World Financial Center, New York, New York 10281, Attention:
Robert C. Azarow, Esq.  Notices to the Purchasers shall be directed to Vernon W.
Hill, II, 17000 Horizon Way, Suite 100, Mount Laurel, NJ 08054 with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Sq., New York, New York
10036, Attention: David C. Ingles, The Harry D. Madonna Family Trust, 1320 N.
Avignon Dr., Gladwyne, PA 19035, Steven M. Lewis 1780 Swede Road, Blue Bell, PA
19422, John P. Silvestri, 17000 Horizon Way, Suite 100, Mount Laurel, NJ 08054,
and Theodore J. Flocco, Jr., 11 Brookwood Road, Mount Laurel, NJ 08054.
 
SECTION 11. Parties.  This Agreement shall inure to the benefit of and be
binding upon each of the Purchasers and the Offerors and their respective
successors.  Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Purchasers and the Offerors, and their respective successors and the controlling
persons and other persons referred to in Sections 1, 7 and 8 hereof and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained.  This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Purchasers and the Offerors and their
respective successors, and said controlling persons and other persons and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation.
 
SECTION 12. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES OF SAID STATE OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
 
EACH OF THE TRUST AND THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW
YORK IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED TO THIS AGREEMENT
OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF
 
 
20

--------------------------------------------------------------------------------

 
LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT.  EACH OF THE TRUST AND THE COMPANY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
SECTION 13. Disclosure of Tax Treatment and Tax Structure.  Notwithstanding
anything herein to the contrary, any party to this Agreement (and each employee,
representative or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the offer and sale and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure.  However, such information relating to the tax
treatment or tax structure is required to be kept confidential to the extent
necessary to comply with any applicable federal or state securities laws.  For
this purpose, “tax structure” means any facts relevant to the federal income tax
treatment of the offer and sale contemplated by this Agreement but does not
include information relating to the identity of the Offeror.
 
SECTION 14. Effect of Headings.  The Section headings herein are for convenience
only and shall not affect the construction hereof.
 
 
21

--------------------------------------------------------------------------------

 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Purchasers and the Offerors in accordance with its terms.
 

 
Very truly yours,
       
REPUBLIC FIRST BANCORP, INC.
         
By:
       
Name: Harry D. Madonna
     
Title: Chairman, President and Chief Executive Officer
           
REPUBLIC FIRST BANCORP CAPITAL TRUST IV
       
By:
     
Name: Harry D. Madonna
   
Title: Administrator

 
 
 
22

--------------------------------------------------------------------------------

 


VERNON  W. HILL, II
         
Vernon W. Hill, II
   
THE HARRY D.  MADONNA FAMILY TRUST
By:
   
Name:
 
Title:
   
STEVEN M. LEWIS
     
Steven M. Lewis
JOHN P. SILVESTRI
     
John P. Silvestri
   
THEODORE J. FLOCCO, JR.
     
Theodore J. Flocco, Jr



 


 
23

--------------------------------------------------------------------------------

 


 
Schedule A
 
Name
 
Amount
Vernon W. Hill, II
 
$6,000,000
The Harry D. Madonna Family Trust
 
$3,000,000
Steven M. Lewis
 
$780,000
John P. Silvestri
 
$780,000
Theodore J. Flocco, Jr.
 
$240,000

 


 
24

--------------------------------------------------------------------------------

 
 
 
Schedule B
 
Significant Subsidiary
 
Banking Subsidiary
Republic First Bank
 
Republic First Bank

 
 
 
25

--------------------------------------------------------------------------------

 
ANNEX A
 
Pursuant to Section 5(a) of the Purchase Agreement, special counsel for the
Offerors shall deliver an opinion in substantially the following form:
 
1.           The Company is incorporated and is validly existing as a
corporation in good standing under the laws of the Commonwealth of Pennsylvania.
 
2.           The Company has corporate power and authority to (i) execute and
deliver, and to perform its obligations under, the Operative Documents to which
it is a party and (ii) issue and perform its obligations under the Subordinated
Debt Securities.
 
3.           The Company is registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended.
 
4.           (i) The Significant Subsidiary is validly existing under the laws
of the jurisdiction of its organization; and (ii) to the best of our knowledge,
all of the issued and outstanding shares of capital stock of the Significant
Subsidiary is owned of record by the Company, directly or through other
subsidiaries.
 
5.           The deposit accounts of the Bank are insured by the Federal Deposit
Insurance Corporation up to the maximum amount allowable under applicable law.
 
6.           No consent, approval, authorization or order of or filing,
registration or qualification with any Governmental Entity is required in
connection with the execution and delivery by the Company of the Operative
Documents or the Subordinated Debt Securities and the consummation of the
transactions contemplated thereby except as have already been obtained or made.
 
7.           The Purchase Agreement has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the  Purchasers, respectively, constitutes a valid and binding instrument of
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnity and contribution thereunder may be limited under
applicable law or public policy, and subject to the qualifications that (i)
enforcement thereof may be limited by bankruptcy, insolvency, receivership,
reorganization, liquidation, voidable preference, moratorium or other laws
(including the laws of fraudulent conveyance and transfer) or judicial decisions
affecting the enforcement of creditors’ rights generally or the reorganization
of financial institutions and (ii) the enforceability of the obligations of the
Company thereunder is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and to the effect of certain laws and judicial decisions upon the availability
and enforceability of certain remedies, including the remedies of specific
performance and self-help.
 
8.           The Declaration has been duly authorized, executed and delivered by
the Company and the Administrators.
 
9.           Each of the Guarantee Agreement and the Indenture has been duly
authorized, executed, and delivered by the Company and, assuming due
authorization, execution
 
 
A-1

--------------------------------------------------------------------------------

 
and delivery by the Guarantee Trustee and the Indenture Trustee, respectively,
constitutes a valid and binding instrument of the Company, enforceable against
the Company in accordance with its terms, except as rights to indemnity and
contribution thereunder may be limited under applicable law or public policy,
and subject to the qualifications that (i) enforcement thereof may be limited by
bankruptcy, insolvency, receivership, reorganization, liquidation, voidable
preference, moratorium or other laws (including the laws of fraudulent
conveyance and transfer) or judicial decisions affecting the enforcement of
creditors’ rights generally or the reorganization of financial institutions and
(ii) the enforceability of the Company’s obligations thereunder is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and to the effect of certain
laws and judicial decisions upon the availability and enforceability of certain
remedies, including the remedies of specific performance and self-help.
 
10.           The Subordinated Debt Securities have been duly authorized for
issuance by the Company pursuant to the Indenture and, when executed,
authenticated and delivered in the manner provided for in the Indenture and paid
for in accordance with the subscription agreement therefor, will constitute
valid and binding obligations of the Company and will entitle the holders
thereof to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as rights to indemnity and contribution
thereunder may be limited under applicable law or public policy, and subject to
the qualifications that (i) enforcement thereof may be limited by bankruptcy,
insolvency, receivership, reorganization, liquidation, voidable preference,
moratorium or other laws (including the laws of fraudulent conveyance and
transfer) or judicial decisions affecting the enforcement of creditors’ rights
generally or the reorganization of financial institutions and (ii) the
enforceability of the Company’s obligations thereunder is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and to the effect of certain laws and judicial
decisions upon the availability and enforceability of certain remedies,
including the remedies of specific performance and self-help.
 
11.           The execution, delivery and performance of the Operative
Documents, Registration Rights Agreement, the Subordinated Debt Securities and
the Capital Securities, as applicable, by the Company and the Trust and the
consummation by the Company and the Trust of the transactions contemplated by
the Operative Documents, as applicable, will not result in any violation of (i)
the charter or bylaws of the Company, (ii) the charter or bylaws of the
Significant Subsidiary,  (iii) the Amended Declaration or the Certificate of
Trust of the Trust, (iv) the certificate of trust, trust agreement and other
agreements or instruments related to the formation of, and issuance of
securities by, First Republic  Bancorp Capital Trust II, (v) the certificate of
trust, trust agreement and other agreements or instruments related to the
formation of, and issuance of securities by, First Republic Bancorp Capital
Trust III and (vi) the terms of any agreement, instrument, contract or other
document to which the Company or any of its subsidiaries is a party or by which
any of them or any of their respective properties may be bound, which agreement,
instrument, contract or other document has been filed with the Securities and
Exchange Commission as an exhibit to filings required under the 1934 Act during
the period from and including January 1, 2007 to and including the date hereof
or incorporated by reference to such filings.
 
 
A-2

--------------------------------------------------------------------------------

 
12.           Assuming (i) the accuracy of the representations and warranties,
and compliance with the agreements, contained in the Purchase Agreement and (ii)
that the Capital Securities are sold in the manner contemplated by, and in
accordance with, the Purchase Agreement and the Declaration, it is not necessary
in connection with the offer, sale and delivery of the Capital Securities by the
Trust to the Purchasers to register the Capital Securities, the Guarantee
Agreement or the Subordinated Debt Securities under the 1933 Act or to qualify
an indenture under the Trust Indenture Act of 1939, as amended.
 
13.           Neither the Company nor the Trust is, and, following the issuance
of the Capital Securities and the consummation of the transactions contemplated
by the Operative Documents and the application of the proceeds therefrom,
neither the Company nor the Trust will be, an “investment company” required to
be registered under the Investment Company Act of 1940 Act, as amended.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of New York and the Federal laws of the United States and
(B) rely as to matters involving the application of laws of any jurisdiction
other than New York or the United States, to the extent deemed proper and
specified in such opinion, upon the opinion of other counsel of good standing
believed to be reliable and who are satisfactory to you and as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.
 
 
A-3

--------------------------------------------------------------------------------

 
ANNEX B
 
Pursuant to Section 5(b) of the Purchase Agreement, special Delaware counsel for
the Trust shall deliver an opinion in substantially the following form:
 
1.           The Trust has been duly formed and is validly existing in good
standing as a statutory trust under the Delaware Act.
 
2.           The Declaration constitutes a valid and binding obligation of the
Sponsor and Trustees party thereto, enforceable against such Sponsor and
Trustees in accordance with its terms.
 
3.           Under the Delaware Act and the Declaration, the Trust has the
requisite trust power and authority (i) to own its properties and conduct its
business, all as described in the Declaration, (ii) to execute and deliver, and
perform its obligations under, the Operative Documents to which it is a party,
(iii) to authorize, issue, sell and perform its obligations under its Capital
Securities and Common Securities, and (iv) to purchase and hold the Subordinated
Debt Securities.
 
4.           The Capital Securities have been duly authorized for issuance by
the Trust and, when issued, executed and authenticated in accordance with the
Declaration and delivered against payment therefor in accordance with the
Declaration and the Purchase Agreement, will be validly issued and, subject to
the qualifications set forth in paragraph 5 below, fully paid and nonassessable
undivided beneficial interests in the assets of the Trust and the holders of the
Capital Securities will be entitled to the benefits provided by the Declaration.
 
5.           Each holder of Capital Securities, in such capacity, will be
entitled to the same limitation of personal liability extended to stockholders
of private corporations for profit organized under the General Corporation Law
of the State of Delaware. We note, however, that the holders of the Capital
Securities may be required to make payment or provide indemnity or security as
set forth in the Declaration.
 
6.           Under the Declaration and the Delaware Act, the issuance of the
Capital Securities and Common Securities is not subject to preemptive rights.
 
7.           The Common Securities have been duly authorized for issuance by the
Trust and, when issued and executed in accordance with the Declaration and
delivered against payment therefor in accordance with the Declaration and the
subscription agreement therefor, will be validly issued undivided beneficial
interests in the assets of the Trust and the holders of the Common Securities
will be entitled to the benefits provided by the Declaration.
 
8.           Under the Declaration and the Delaware Act, the execution and
delivery by the Trust of the Operative Documents to which it is a party, and the
performance by the Trust of its obligations thereunder, have been duly
authorized by the requisite trust action on the part of the Trust.
 
9.           The issuance and sale by the Trust of its Capital Securities and
Common Securities, the execution, delivery and performance by the Trust of the
Operative Documents to
 
 
B-1

--------------------------------------------------------------------------------

 
which it is a party, the consummation by the Trust of the transactions
contemplated by the Operative Documents to which it is party, and the compliance
by the Trust with its obligations thereunder are not prohibited by (i) the
Declaration or the Trust Certificate, or (ii) any law or administrative
regulation of the State of Delaware applicable to the Trust.
 
10.           No authorization, approval, consent or order of any Delaware court
or Delaware governmental authority or Delaware agency is required to be obtained
by the Trust solely in connection with the issuance and sale by the Trust of its
Capital Securities and Common Securities, the due authorization, execution and
delivery by the Trust of the Operative Documents to which it is a party or the
performance by the Trust of its obligations under the Operative Documents to
which it is a party.
 
11.           The holders of the Capital Securities (other than those holders
who reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust, and the Trust will not be liable for any income tax
imposed by the State of Delaware.
 
 
B-2

--------------------------------------------------------------------------------

 
ANNEX C
 
Pursuant to Section 5(c) of the Purchase Agreement, special tax counsel for the
Offerors shall deliver an opinion in substantially the following form:
 
It is our opinion that, under current law and assuming the performance of the
Operative Documents in accordance with the terms described therein, the
Subordinated Debt Securities will be treated for United States federal income
tax purposes as indebtedness of the Company.
 
It is our opinion that the Trust will be classified for United States federal
income tax purposes as a grantor trust and not as an association taxable as a
corporation.
 
 
C-1

--------------------------------------------------------------------------------

 
ANNEX D
 
Pursuant to Section 5(d) of the Purchase Agreement, counsel to the Guarantee
Trustee, the Institutional Trustee, the Delaware Trustee and the Indenture
Trustee shall deliver an opinion in substantially the following form:
 
1.           Wilmington Trust Company (“WTC”) is a Delaware banking corporation
with trust powers, duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, with requisite corporate power and
authority to execute and deliver, and to perform its obligations under, the
Declaration, the Guarantee Agreement and the Indenture (collectively, the
“Transaction Documents”).
 
2.           The execution, delivery, and performance by WTC of the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of WTC, and the Transaction Documents have been duly executed and delivered
by WTC.
 
3.           The execution, delivery and performance of the Transaction
Documents by WTC and the consummation of any of the transactions by WTC
contemplated thereby are not prohibited by (i) the charter or bylaws of WTC,
(ii) any law or administrative regulation of the State of Delaware or the United
States of America governing the banking and trust powers of WTC, or (iii) to our
knowledge (based and relying solely on the Officer Certificates), any agreements
or instruments to which WTC is a party or by which WTC is bound or any judgments
or order applicable to WTC.
 
4.           The Subordinated Debt Securities delivered on the date hereof have
been authenticated by due execution thereof and delivered by WTC, as Indenture
Trustee, in accordance with the Indenture. The Capital Securities delivered on
the date hereof have been authenticated by due execution thereof and delivered
by WTC, as Institutional Trustee, in accordance with the Declaration.
 
5.           None of the execution, delivery and performance by WTC of the
Transaction Documents and the consummation of any of the transactions by WTC
contemplated thereby requires the consent, authorization, order or approval of,
the withholding of objection on the part of, the giving of notice to, the
registration with or the taking of any other action in respect of, any
governmental authority or agency, under any law or administrative regulation of
the State of Delaware or the United States of America governing the banking and
trust powers of WTC, except for the filing of the Trust Certificate with the
Office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act (which filing has been duly made).
 
 
D-1

--------------------------------------------------------------------------------

 
ANNEX E
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY OR ANY INTEREST
OR PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY
BE, AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN ONLY (A) TO THE DEBENTURE ISSUER OR THE TRUST, (B) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON THE HOLDER
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER,” AS DEFINED IN RULE
144A, THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (C) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT TO AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE
SECURITIES ACT OR TO ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH SUBPARAGRAPHS THAT IS ACQUIRING THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED
INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE
IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (D)
PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
UNDER THE SECURITIES ACT, SUBJECT TO THE RIGHT OF THE DEBENTURE ISSUER AND THE
TRUST PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR (D)
ABOVE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE AMENDED
AND RESTATED DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE
DEBENTURE ISSUER OR THE TRUST.  THE HOLDER OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE,
AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS.
 
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN, BY ITS
ACCEPTANCE HEREOF OR THEREOF, AS THE CASE MAY BE, ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS”
 
 
E-1

--------------------------------------------------------------------------------

 
BY REASON OF ANY PLAN'S INVESTMENT IN THE ENTITY AND NO PERSON INVESTING “PLAN
ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY OR SUCH INTEREST OR
PARTICIPATION IS NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE
CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THIS
SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN WILL BE DEEMED TO HAVE
REPRESENTED BY ITS PURCHASE AND HOLDING HEREOF OR THEREOF, AS THE CASE MAY BE,
THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION
3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A
TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR
ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN
TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE AND HOLDING WILL NOT RESULT IN A
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
 
IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE AMENDED AND RESTATED DECLARATION OF TRUST TO CONFIRM THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
 
THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A
LIQUIDATION AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO
LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE
THE HOLDER OF THIS SECURITY OR ANY INTEREST OR PARTICIPATION HEREIN FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
SECURITY OR SUCH INTEREST OR PARTICIPATION, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN THIS SECURITY OR ANY INTEREST OR
PARTICIPATION HEREIN.
 
 
E-2 

--------------------------------------------------------------------------------

 